i


                                      ‘..A”



          ~ OFFICEOFTHEATTORNEY                      OENERALOF’T’EXAS
                                     AUSTIN




honorable S. D. Dooney
&nS~ty Audib~r
gold8 county
BOc.tQn, Texas




opinion    fram thlJl departrant.

           "Wa have tve big de
     Doria Uatmty, and mui fr
     working at said plate.

                                                           e Qolleetor      for




                                                      op, BOV~aountr ha8 a poppls-
                                                       to the lart  reden   Denme
                                                      us thm Clfiy df Taxarkm4    has
                                                                               -.

                                    vx1tten          6n oplsion   cone8nling     rlmmt
                                tted          in your In&m.             The opinirw is
                                     la   beIn&        enalosed   for    your   eonetdera-


                       to your rpeairi6 questlnn,     you are advlmid
that                     rubnittsb   by pou and under the holding   in
our @d.nlon tic. o-4346,    supra,   that the perrcm~ inquired  about
In your inquiry  vould not be subject      to pay a poll tax foe the
year 1!3&l.ind therefore     the 8~S8SSer  and aolleotor  vould have no
c